 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SCOTT CLYDE,                              No. 2:16-CV-1166-MCE-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    JASON W. LIPPERT, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. Pending before the court is defendant Rodriguez’ motion for

19   summary judgment (ECF No. 35). Plaintiff has filed a statement of non-opposition (ECF No.

20   38). Pursuant to Eastern District of California Local Rule 230(g), the hearing on defendant’s

21   motion scheduled for June 12, 2019, at 10:00 a.m., before the undersigned in Redding, California,

22   is hereby taken off calendar and the matter is submitted on the record and briefs without oral

23   argument.

24                  IT IS SO ORDERED.

25

26   Dated: June 6, 2019
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
